        Case 17-10289-TPA                       Doc 42
     Fill in this information to identify the case:
                                                              Filed 06/09/21 Entered 06/09/21 12:22:57                     Desc Main
                                                              Document Page 1 of 4
     Debtor 1              CHRISTOPHER J. CONFER


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          17-10289TPA




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  PENNYMAC LOAN SERVICES LLC                                                       2

 Last 4 digits of any number you use to identify the debtor's account                         4   4   7   5

 Property Address:                             2509 POPLAR ST
                                               ERIE PA 16502




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        1,101.81

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        1,101.81

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        1,101.81


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $814.92
         The next postpetition payment is due on                 6 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
    Case 17-10289-TPA                Doc 42    Filed 06/09/21 Entered 06/09/21 12:22:57                                Desc Main
                                               Document Page 2 of 4



Debtor 1     CHRISTOPHER J. CONFER                                            Case number   (if known)   17-10289TPA
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   06/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 17-10289-TPA            Doc 42   Filed 06/09/21 Entered 06/09/21 12:22:57                             Desc Main
                                          Document Page 3 of 4



Debtor 1     CHRISTOPHER J. CONFER                                    Case number   (if known)   17-10289TPA
             Name




                                            Disbursement History

Date         Check #    Name                                Posting Type                                              Amount
MORTGAGE ARR. (Part 2 (b))
04/27/2020   1157675    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              111.76
05/26/2020   1161008    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               54.24
06/26/2020   1164168    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               54.24
07/29/2020   1167267    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               54.24
08/25/2020   1170345    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               54.24
09/28/2020   1173444    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              491.72
10/26/2020   1176534    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               67.52
11/24/2020   1179599    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               67.52
12/21/2020   1182538    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               67.52
01/25/2021   1185515    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               67.52
04/26/2021   1195190    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                               11.29
                                                                                                                     1,101.81

MORTGAGE REGULAR PAYMENT (Part 3)
06/27/2017   1045092    PENNYMAC LOAN SERVICES              AMOUNTS DISBURSED TO CREDITOR                            1,889.35
07/25/2017   1048391    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              738.11
08/25/2017   1051748    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              746.45
09/26/2017   1055070    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              746.83
10/25/2017   1058430    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              740.87
11/21/2017   1061679    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              741.02
12/21/2017   1064987    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              741.12
01/25/2018   1068410    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,111.77
02/23/2018   1071596    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              741.24
03/28/2018   1074782    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              741.27
04/24/2018   1078024    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              742.07
05/25/2018   1081295    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,113.79
06/22/2018   1084418    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              371.19
07/26/2018   1087661    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,113.46
08/28/2018   1090876    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              742.25
09/25/2018   1094007    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              742.21
10/29/2018   1097254    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,144.19
11/27/2018   1100382    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              402.89
12/21/2018   1103478    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,248.93
01/25/2019   1106712    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              856.35
02/25/2019   1109957    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              872.79
03/25/2019   1113243    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              883.99
04/26/2019   1116552    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,337.22
05/24/2019   1119946    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              907.49
06/25/2019   1123358    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              913.53
07/29/2019   1126789    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              921.04
08/27/2019   1130270    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              921.02
10/24/2019   1136908    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              911.72
11/25/2019   1140363    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              908.95
12/23/2019   1143760    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              908.93
01/28/2020   1147216    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,362.47
02/25/2020   1150744    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              911.71
03/23/2020   1154220    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              910.51
04/27/2020   1157675    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                            1,232.86
05/26/2020   1161008    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
06/26/2020   1164168    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
07/29/2020   1167267    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
08/25/2020   1170345    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
09/28/2020   1173444    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
10/26/2020   1176534    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
11/24/2020   1179599    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
12/21/2020   1182538    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
01/25/2021   1185515    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              820.72
02/22/2021   1188640    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              888.24
03/26/2021   1191946    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              888.24
04/26/2021   1195190    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              442.52
05/25/2021   1198301    PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              814.92
                                                                                                                    41,739.99


Form 4100N                                 Notice of Final Cure Payment                                                page 3
   Case 17-10289-TPA           Doc 42     Filed 06/09/21 Entered 06/09/21 12:22:57                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

CHRISTOPHER J. CONFER
2509 POPLAR STREET
ERIE, PA 16502

REBEKA A SEELINGER ESQ
4640 WOLF RD
ERIE, PA 16505

PENNYMAC LOAN SERVICES LLC
PO BOX 660929
DALLAS, TX 75266-0929

PENNYMAC LOAN SERVICES LLC**
ATTN BANKRUPTCY NOTICING
6101 CONDOR DR
MOORPARK, CA 93021

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




6/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
